Ellison, J.
This is an action against defendant on-afire insurance policy. The plaintiff obtained judg-' ment in the trial court, and defendant appeals.
From the facts shown in the statement, it is apparent-that plaintiff was not the owner of the land upon which. *156the buildings insured were situated, but was the owner of the buildings themselves. It is also true that the application stated he was the owner in fee simple of the land. It is also true that there were buildings within one hundred feet of those insured, though the application stated there were not. The policy referred to the •application, and contained a warranty that the statements in the application were correct.
It will be noticed, however, from the evidence, that the plaintiff did not write out the application, nor did he sign it, though, for the purposes of this case, it may be assumed it was signed by his authority. The agents of the defendant took upon themselves the duty of filling-out the application, and themselves wrote in the answers to the questions contained in the blank. They were perfectly familiar with the locality, with the distance apart of the different houses, and knew all about the title to the land and the insured building standing thereon. With this knowledge, they themselves state what the title is, as well as the distances. While nominally, of course, it is plaintiff’s statement, it is, in fact, that of the defendant, being made by its agents. By owning the building’s, plaintiff had an insurable interest therein, and it is not improper, under the circumstances, “to regard the statements in the application respecting the plaintiff ’ s title as an expression of the opinion of the parties as to the practical result” of the title. Combs v. Insurance Company, 43 Mo. 148.
• So, the fact of there being other buildings within one hundred feet of these, but so near one hundred feet as to be practically the same, may well be taken as the judgment of both parties, as to the distance, or that, if less, it was substantially true, having in view the reason of its insertion.
One of defendant’s agents testified that he knew the status of the title to the property, and knowing the distances apart of the buildings, as was said in Combs v. Insurance Company, supra, Brinkley & Crawley were the agents of defendant in soliciting insurance business, *157but there was no evidence of the precise scope of their authority, beyond what already appears. Assuming that they acted as the agents of defendant in filling up the application, and did not therein exceed their authority, it follows that their acts were the acts of defendant, and that it is bound by what they did as though done by it, and that their knowledge is defendant’s knowledge.
The fact that their agents had authority to take applications for insurance “carried with it the legal implication of authority to fill up the application, and to do all things which may be needful in perfecting it.” Combs v. Insurance Company, supra. The acts of these agents were the acts of the defendant, and from this it follows, necessarily, that the doctrine of estoppel, in pais, applies, and defendant cannot now, after a loss, disprove statements that may well be said were made by it. If accepted this application, knowing the facts, and assumed the risks with this knowledge; it will not now be heard to disprove the truth of the statement. Combs v. Insurance Company, supra; Plumb v. Insurance Company, 18 N. Y. 392; Rowley v. Insurance Company, 36 N. Y. 550; Insurance Company v. Wilkinson, 13 Wallace, 222.
This case in 13 Wallace is an action on a life insurance policy, but the principle is there strongly asserted and the doctrine above announced is pointedly upheld. In that case, among other false- statements in the application, which had been made out by the insurance agent, was one in regard to the age of the applicant, a most material matter in life insurance. Justice Miller says : “When these agents, in soliciting insurance, undertake to prepare the application of the insured, or make any representations to the insured as to the character or effect of the statements of the application, they will be regarded as doing so as the agents of the insurance companies, and not of the insured.” The judge further says, this principle is rendered necessary by the manner in. which these agents are sent over the country.
*158We areref erred by counsel to the cases of Rohrback v. Insurance Company (62 N. Y. 47), and Alexander v. Insurance Company (66 N. Y. 464), as being authorities against ■ the views herein expressed. Those cases, at first glance, appear t© conflict with ■others in the same state, bnt an examination show's them to be distinguishable, in this, that in each of them the assured expressly covenants that the soliciting agents shall be considered his agents, and not the company’s. Whether this would be held to alter the rule in this state it is not necessary to consider. We have no doubt of the correctness of the views in this opinion as applied to the evidence in this case. There are decisions in some jurisdictions which assert the contrary, but the better rule is, unquestionably, with us.
The judgment is affirmed.
The other judges concur.